
	

113 S2845 IS: Southern Prairie Potholes National Wildlife Refuge Act
U.S. Senate
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2845
		IN THE SENATE OF THE UNITED STATES
		
			September 17 (legislative day, September 16), 2014
			Mr. Harkin introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To establish the Southern Prairie Potholes National Wildlife Refuge.
	
	
		1.Short title
			This Act may be cited as the
		  Southern Prairie Potholes National Wildlife Refuge Act.2.FindingsCongress finds that—(1)the area of the State of Iowa known as the Southern Prairie Potholes and consisting primarily of
			 the Willow
			 Creek watershed in Greene County offers exceptional potential for
			 restoration into a bountiful native wildlife habitat area;(2)ongoing restoration and preservation of this wildlife habitat area will significantly enhance
			 opportunities
			 for outdoor recreation in this region, including waterfowl and upland
			 hunting, wildlife viewing, and hiking;(3)the Southern Prairie Potholes area is located at the southwestern edge of the Des Moines Lobe left
			 by glaciers 12,000 years ago;(4)the sloughs and grassland offer a substantial oasis of both wetland and grassland habitat at the
			 southwestern boundary of the most heavily cropped region  in Iowa;(5)because of the location of the Southern Prairie Potholes at the edge of the multistate and
			 international region known as the Prairie Potholes Region, and along
			 important migratory flyways, the restoration and preservation of the area
			 is critical to providing wildlife habitat across the full extent of the
			 Prairie Potholes Region;(6)this 23,500-acre area has for years been designated by the Prairie Pothole Joint Venture as a
			 priority area 
			 for restoration and preservation because of the importance of the area to
			 wildlife, facilitating gradual public land acquisition for habitat
			 restoration;(7)the area already includes the 2,134-acre Dunbar Slough wetland complex of Federal and State land
			 managed as popular wildlife and hunting areas serving Carroll, Greene, and
			 Guthrie Counties and beyond;(8)national wildlife refuges increasingly follow a mosaic pattern with a core of publicly held land
			 surrounded by privately held land also located within the refuge boundary;(9)private ownership and uses are not
			 affected for private land within the
			 designated boundaries of the refuge, but private landowners may be
			 provided increased opportunities for partnering on conservation or
			 restoration practices;(10)restoration and preservation of the Southern Prairie Potholes area will benefit hundreds of birds,
			 mammals, butterflies,
			 reptiles, and amphibians that have been classified as species of greatest
			 conservation need, including the endangered Bland­ing’s turtle;(11)restoration of grassland and wetland in the area will contribute to improved flood control and
			 water
			 quality downstream, as  the Middle Raccoon River is the major water source
			 for the Des Moines
			 metropolitan region and other communities;(12)the Southern Prairie Potholes area offers unique recreational appeal because the area is adjacent
			 to the existing Whiterock
			 Conservancy, a 4,300-acre land trust dedicated to conserving and
			 protecting the natural resources of Iowa and engaging the public with the
			 landscape;(13)Whiterock Conservancy offers outdoor recreation and education and includes a major new Backcountry
			 Trail complex;(14)the proximity of the Southern Prairie Potholes	to the largest metropolitan area in Iowa adds to
			 the
			 ability of the area to
			 provide  natural resource  experiences to a broad community; and(15)the area is already attracting cyclists, and that appeal
			 will grow with ongoing
			 development of the cross-country American Discovery Trail transecting the
			 area.3.DefinitionsIn this Act:(1)RefugeThe term Refuge means the Southern Prairie Potholes National Wildlife Refuge established under section 4.(2)SecretaryThe term Secretary means the Secretary of the Interior.4.Establishment and purpose of refuge(a)Establishment(1)In generalThe Secretary shall establish the Southern Prairie Potholes National Wildlife Refuge, consisting of
			 approximately 23,500 acres of Federal land, water, and interests in land
			 and water within the boundaries depicted on the map entitled Southern Prairie Potholes Project Area and dated August 26, 2014.(2)Boundary revisionsThe Secretary shall make such minor revisions of the boundaries of the Refuge as may be appropriate
			 to carry out the purposes of the Refuge or to facilitate the acquisition
			 of property within the Refuge.(3)Availability of mapThe Secretary shall keep the map referred to in paragraph (1) available for inspection in
			 appropriate offices of the United States Fish and Wildlife Service.(b)PurposesThe purposes of the Refuge are—(1)to enhance opportunities for outdoor recreation, including waterfowl and upland hunting, hiking,
			 native habitat exploration, and wildlife viewing;(2)to provide for the restoration or preservation of Refuge land to native wetland and grassland
			 habitats and landscapes;(3)to provide for the restoration and conservation of native plants and animal communities on suitable
			 sites in the Southern Prairie Potholes area, including the protection of
			 threatened and endangered species and the restoration of
			 extirpated species;(4)to provide critical travel and nesting habitat for migratory birds;(5)to provide opportunities to private landowners to access technical or financial assistance for the
			 voluntary restoration of the land of the private landowners for the
			 benefit of fish and wildlife;(6)to provide for outdoor recreation, including hunting, hiking, paddling, and wildlife viewing to the
			 public;
			 and(7)to facilitate the education of the public, especially young people, about nature, the environment,
			 and the conservation of the natural
			 resources.(c)Effective date(1)In generalThe establishment of the Refuge shall take effect on the date
			 on which the Secretary publishes a notice that sufficient property has
			 been acquired by
			 the United States within the boundaries described in subsection (a)(1) to
			 constitute an area that can
			 be efficiently managed as a National Wildlife Refuge.(2)PublicationThe Secretary shall publish the notice described in paragraph (1) in the Federal Register and
			 publications of local
			 circulation in the vicinity of the area within the boundaries described in
			 subsection (a)(1).5.Administration of Refuge(a)In generalSubject to the purposes described in section 4(b), the Secretary shall administer all land, water,
			 and interests in land and water acquired under this Act in
			 accordance with the National Wildlife Refuge System
		Administration Act of 1966 (16 U.S.C. 668dd et seq.).(b)Additional authorityThe Secretary may use such additional statutory authority as
			 may be available for the conservation of fish and wildlife, and the
			 provision of fish- and wildlife-oriented recreational opportunities, as
			 the
			 Secretary considers appropriate to carry out the purposes of this Act.(c)Priority usesIn providing opportunities for compatible fish- and wildlife-oriented recreation, the Secretary, in
			 accordance with paragraphs (3) and (4) of section 4(a) of the National
			 Wildlife Refuge System Administration Act of 1996 (16 U.S.C. 668dd(a)),
			 shall ensure that hunting, fishing, wildlife observation and photography,
			 and environmental education and interpretation are the priority public
			 uses of the Refuge.(d)Volunteers and partnershipsThe Secretary shall encourage the use of volunteers and facilitate partnerships among the United
			 States Fish and Wildlife Service, local communities, conservation
			 organizations, and other non-Federal entities to promote public awareness,
			 conservation, and priority uses of the resources of the Refuge.6.Acquisition of land and water(a)In generalSubject to subsection (c) and the availability of appropriations, the Secretary may acquire up to
			 23,500 acres of land and water,
			 or interests in land and water, within the boundaries of the Refuge as
			 described in
			 section 4(a)(1).(b)Inclusion in refugeAny land, water, or interests acquired by the Secretary under this section shall be part of the
			 Refuge.(c)Manner of acquisitionAll acquisition of land or water under this section shall be made in a voluntary manner from
			 willing sellers only.7.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act.
		
